Beugb, J".,
dissenting in part. I agree thoroughly with the supreme court of Washington (Spokane Truck & Dray Co. v. Hoefer, 2 Wash. 45, 11 L.R.A. 689, 26 Am. St. Rep. 842, 25 Pac. 1072) that the doctrine of punitive damages is an anomaly in the law, has no sound reason behind it, and should be abolished. It is nothing more nor less than “a hybrid between a display of ethical indignation and the imposition of a criminal fine.” (Haines v. Schultz, 50 N. J. L. 481, 14 Atl. 488.) I am firmly convinced that all that a plaintiff should be allowed to show and to recover in a civil action are his actual damages, and that it is Cor the state, and not for the individual, to impose and collect a fine. I believe, in short, that § 6562 of the Eevised Codes of 1905 should be repealed. -The statute, however, is still to be found in our Code. It provides: “In any action for the breach of an obligation not arising from contract, when the defendant has been guilty of oppression, fraud, or malice, actual or presumed, the jury, in addition to the actual damages, may give damages for the sake of example and by way of punishing the defendant.” While it remains in the Code, I believe that corporations are liable in a case like the one at bar under its provisions, for the simple reason that “a corporation is an imaginary being. It has no mind but the mind of its servants; it has no- voice but the voice of its servants; it has no hands with which to act but the hands of its servants.” (Goddard v. Grand Trunk R. Co. 57 Me. 202, 2 Am. Rep. 39, 49.) The conductor was the sole representative of the company on the ground. He, to all intents and purposes, was the company. He was the officer in charge of the train. It is true that in the presence of a superior agent or officer his powers might dwindle into insignificance, but in the absence of such he was in command. The company had perforce to act and to express itself through living instrumentalities, as in itself it had no vitality, and it was acting through and in him. If a corporation cannot be held liable in punitive damages for the acts of such an officer, then it should not and cannot be held liable for punitive damages at all. See Shearm. & Redf. Neg. 6th ed. § 749.